

113 SJ 22 IS: Chemical Weapons Control and Accountability Resolution of 2013
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS1st SessionS. J. RES. 22IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Mr. Manchin (for himself and Ms. Heitkamp) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONTo promote a diplomatic solution in Syria,
		  and for other purposes.Whereas the use of chemical weapons by the government of
			 Bashar al-Assad against civilians in Syria, including on August 21, 2013, in
			 the Damascus suburbs, is an abhorrent act and a serious violation of
			 international norms and the laws of war;Whereas the goal of the Convention on the Prohibition of
			 the Development, Production, Stockpiling and use of Chemical Weapons and on
			 their Destruction, done at Paris January 13, 1993 (commonly known as the
			 Chemical Weapons Convention), to eliminate an entire category of
			 weapons of mass destruction by prohibiting the development, production,
			 acquisition, stockpiling, retention, transfer, or use of chemical weapons by
			 States Parties is in the interest of the United States and the international
			 community; andWhereas it is in the national interest of the United
			 States to exhaust all diplomatic options and to build a robust coalition of
			 international partners to prevent the proliferation and use of chemical weapons
			 in Syria: Now, therefore, be it1.TitleThis joint resolution may be cited as the
			 Chemical Weapons Control and
			 Accountability Resolution of 2013.2.Statement of
			 policyIt is the policy of the
			 United States that—(1)the Government of Syria must become a
			 signatory to the Chemical Weapons Convention and take concrete steps to comply
			 with the terms and conditions of the Chemical Weapons Convention;(2)the failure by the government of Bashar
			 al-Assad to sign and comply with the Chemical Weapons Convention clearly
			 demonstrates a willful disregard of international norms on the use of chemical
			 weapons; and(3)if the Government
			 of Syria does not sign and comply with the Chemical Weapons Convention within
			 45 days after the date of the enactment of this resolution, all elements of
			 national power will be considered by the United States Government.3.Requirement for
			 a Syria strategy and building an international coalition(a)In
			 generalNot later than 45
			 days after the date of the enactment of this resolution, the President shall
			 submit to Congress a long-term strategy for Syria, while concurrently using all
			 appropriate diplomatic tools to develop and secure commitments from the
			 international community with the shared strategic interest of preventing the
			 proliferation and use of Syria’s chemical weapons.(b)Elements of the
			 StrategyThe strategy
			 required under subsection (a) shall include the following elements:(1)A statement of United States strategic
			 goals in Syria.(2)Specific objectives and benchmarks to be
			 accomplished and a desired endstate.(3)A comprehensive review of current and
			 planned United States diplomatic, political, economic, and military policy
			 toward Syria, including—(A)the provision of all forms of assistance to
			 the Syrian Supreme Military Council and other Syrian entities opposed to the
			 government of Bashar al-Assad that have been properly and fully vetted and share
			 common values and interests with the United States;(B)the provision of all forms of assistance to
			 the Syrian political opposition, including the Syrian Opposition
			 Coalition;(C)efforts to isolate extremist and terrorist
			 groups in Syria to prevent their influence on the future transitional and
			 permanent Syrian governments;(D)security coordination with allies and
			 regional partners including Israel, Jordan, and Turkey;(E)efforts to limit support from the
			 Government of Iran and others for the Syrian regime;(F)planning for securing existing chemical,
			 biological, and other weapons supplies;(G)efforts to address the ongoing humanitarian
			 challenges presented by 2,000,000 Syrian refugees in neighboring countries,
			 4,500,000 internally displaced persons in Syria, and related humanitarian
			 needs; and(H)efforts to develop and secure commitments
			 from the international community to prevent the proliferation and use of
			 chemical weapons in Syria.(c)FormThe strategy required under subsection (a)
			 may include a classified annex, if necessary.